DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 09/21/2022. Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon et al. (WO 2018/055430) in view of Wulf et al. (US PG Pub. 2014/0109610).
Regarding claim 1, Grabon discloses a cooling unit (100, 200, 300, 500, 600; Figs. 1-3 and 5-6) comprising: a base (102, 302) having a housing with control components installed therein (110); a cooling tower (104, 304) attached to the base at a first end of the cooling tower, the cooling tower having an inner flow path (118) and an exterior surface (122); a cooling unit water supply (368) arranged at a first end of the cooling tower and configured to supply water to a water dispenser (374) arranged at second end of the cooling tower, wherein the water dispenser is configured to generate and disperse water droplets within the inner flow path and supply exterior cool water on the exterior surface of the cooling tower (paragraph 51), and an air distribution system (106, 306) attached to the cooling tower at a second end of the cooling tower, the air distribution system including: a first enclosure (130); a second enclosure (132) defining an air distribution chamber (126) between the first and second enclosures; a cool air dispenser (138) configured in the first enclosure; a warm air dispenser (142) configured in the first enclosure at a location different from the cool air dispenser; and a cover (144) disposed on an exterior surface of the second enclosure, wherein the control components (110; paragraph 34) are configured to convey air through the base (102), the cooling tower (104), and the air distribution system to dispense air through the cool air dispenser (138) and the warm air dispenser (142; paragraph 3).
Grabon is silent regarding an electronics package installed on the cooling unit.
Wulf teaches the concept of a cooling unit including an electronics package (control panel 107, Fig. 3A) installed on the cooling unit (10) that allows a user to control and monitor the cooling unit (paragraph 48). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Grabon to have an electronics package installed on the cooling unit taught by Wulf in order to allow a user to control and monitor the cooling unit.
Regarding claim 2, Grabon as modified discloses the cooling unit of claim 1, and Wulf further teaches wherein the electronics package includes a display (control panel 107 with LED indicators).
Regarding claim 3, Grabon as modified discloses the cooling unit of claim 1, and Wulf further teaches wherein the electronics package includes a data transmission device (water sensor transmits data to control panel indicating low water; paragraph 46).
Regarding claim 6, Grabon as modified discloses the cooling unit of claim 1, further comprising a plurality of ducts (134, 140) connecting the cooling tower (104) to at least one of the cool air dispenser (138) and the warm air dispenser (142).
Regarding claim 7, Grabon as modified discloses the cooling unit of claim 6, further comprising a ducting supply chamber (chamber communicating with 128) arranged at the top of the cooling tower (104) and located within the air distribution system (106), wherein the plurality of ducts (134, 140) are connected to the ducting supply chamber.
Regarding claim 8, Grabon as modified discloses the cooling unit of claim 6, wherein the plurality of ducts are connected to a diffuser chamber (chamber connected to 128) that encompasses the cool air dispenser and the warm air dispenser (chamber connected to 128 diffuses or spreads air to the cool air dispenser and the warm air dispenser).
Regarding claim 9, Grabon as modified discloses the cooling unit of claim 6, wherein a plurality of first ducts (134) of the plurality of ducts connect the cooling tower to the cool air dispenser (138) and a plurality of second ducts (140) of the plurality of ducts connect the cooling tower to the warm air dispenser (142).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon et al. (WO 2018/055430) in view of Wulf et al. (US PG Pub. 2014/0109610), further in view of Molnar et al. (US Pat. 7,537,015).
Regarding claims 4-5, Grabon as modified discloses the cooling unit of claim 1, but does not explicitly teach wherein the electronics package comprises at least one of a camera and a speaker mounted to the air distribution system; wherein the electronics package comprises a display mounted to the cooling tower.
Molnar teaches the concept of a cooling unit to have an electronics package include a speaker (112) mounted to the air distribution system and a display (120) mounted to the cooling tower that provides sound, music and entertainment to the cooling unit (column 8, lines 29-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Grabon to have the electronics package comprises at least one of a camera and a speaker mounted to the air distribution system; wherein the electronics package comprises a display mounted to the cooling tower taught by Molnar in order to provide music and entertainment at the cooling unit.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grabon et al. (WO 2018/055430) in view of Wulf et al. (US PG Pub. 2014/0109610), further in view of Ferrono et al. (US Pat. 7,418,832).
Regarding claims 10-11 and 13, Grabon as modified discloses the cooling unit of claim 1, but does not explicitly teach a water treatment module fluidly connected to the cooling unit water supply to treat the water of the cooling unit water supply; a thermal insulating layer applied to the air distribution system; wherein the electronics package is configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network.
Ferrono teaches the concept of a portable water mist cooling unit including a water treatment module (114) fluidly connected to the cooling unit water supply to treat the water of the cooling unit water supply; a thermal insulating layer (802) applied to the air distribution system; wherein the electronics package (control panel 130; processor 134) is configured to connect to a remote network (column 6, lines 47-61), wherein the cooling unit is operable based on information obtained from the remote network (cooling unit capable of being operated based on information obtained from the remote network) that removes particulates from the supply water (column 7, line 59 to column 8, line 8); an insulated layer to maintain a chilled water supply to the air distribution system (column 7, lines 46-58); and provides remote control to the cooling unit (column 6, line 47 to column 7, line 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Grabon to include a water treatment module fluidly connected to the cooling unit water supply to treat the water of the cooling unit water supply; a thermal insulating layer applied to the air distribution system; wherein the electronics package is configured to connect to a remote network, wherein the cooling unit is operable based on information obtained from the remote network in order to remove particulates from the supply water of the cooling unit, maintain a cooled water supply to the air distribution system and provide a more convenient remote control of the cooling unit.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grabon et al. (WO 2018/055430) in view of Wulf et al. (US PG Pub. 2014/0109610), further in view of Hollins (US PG Pub. 2005/0161067).
Regarding claim 12, Grabon as modified discloses the cooling unit of claim 1, but does not explicitly teach wherein the electronics package is arranged to enable remote control of the cooling unit.
Hollins discloses a cooling unit (10, Fig. 1) including an electronics package is arranged to enable remote control (via 18) of the cooling unit to provide added convenience to the user (paragraph 40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling unit of Grabon to have the electronics package is arranged to enable remote control of the cooling unit taught by Hollins in order to conveniently control the cooling device remotely.
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 09/21/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 9-10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 9-10 have been withdrawn. 
Applicant's arguments, see Remarks pages 6-7, filed 09/21/2022, with respect to claims 1-3 and 6-8 rejected under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues claim 1 has been amended to include the limitations “a cooling unit water supply arranged at a first end of the cooling tower and configured to supply water to a water dispenser arranged at second end of the cooling tower, wherein the water dispenser is configured to generate and disperse water droplets within the inner flow path and supply exterior cool water on the exterior surface of the cooling tower” which is not taught by Wulf and the claim is in condition for allowance. This is not found persuasive because Grabon teaches these newly added limitations as discussed in the rejection above. Therefore, Grabon in view of Wulf meets the limitations as claimed.
Applicant further argues claims 4-5 and 9-13 depend from claim 1 and are allowable as the prior art, alone or in combination does not teach the newly added limitations. This is not found persuasive in view of Grabon as discussed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763